Title: From Thomas Jefferson to William Short, 24 March 1826
From: Jefferson, Thomas
To: Short, William


Dear Sir
Monticello
Mar. 24. 26.
My grandson Th: J. Randolph the bearer of this letter is too well known to you to need a letter of introduction. he is going Northwdly on the business which was the subject of your kind letter of the 4th. my unskilful stewardship of Agricultural property, and the interception of attention to it by imperious and higher duties have, in a course of 60 years much involved my capital. in our state where Agricultural industry is compleatly prostrated, by low prices for what we raise, and heavy imposts on what we are obliged to buy, no market exists for property of that character, nor could be obtained but by the measure in which our legislature has indulged me. if a succesful disposition of our tickets can be obtained, such a portion of my property, at a fair and sworn valuation, will suffice to pay all my debts, as will still leave me in ease and comfort. under the hammer, not a third of value could be obtained. I do not believe, for example, that, for the house of Monticello, a single bonâ fide bidder could be found in this state. this it’s accumulated value has been the effect of a moderate annual expenditure continued thro  60. years, and not even yet, as you know, entirely finished. my mills too have been of immense cost, but of equal value in skilful hands. such masses of property cannot be disposed of entire, nor divided otherwise here than by concerted lots of chance. the good will expressed towards me in the public papers, is a soothing balm, which more than compensates all labors and sacrifices, and if it should take the direction of promoting the sale of our tickets, will have answered all the ends of pecuniary remuneration, while I shall have requited it by the quid pro quo so necessary to my satisfaction. ever & unchangeably your’s